F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         February 17, 2006
                                 TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                            Clerk of Court

 GLENN E. HURN,
              Petitioner-Appellant,                       No. 05-3206
 v.                                              (D.C. No. 04-CV-3008-RDR)
 COLLEEN L. MCGUIRE,                                        (D. Kan.)
 Commandant, United States
 Disciplinary Barracks,
              Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before HENRY, McKAY, and EBEL, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Mr. Hurn appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition that alleged ineffective assistance of counsel due to the failure to raise a


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
speedy trial defense. On July 10, 1996, the military detained Mr. Hurn. On

August 2, 1996, Mr. Hurn’s counsel requested an inquiry into Mr. Hurn’s mental

capacity. Mr. Hurn was examined by a competency board and found that he was

unfit to stand trial but that he was expected to be competent to stand trial after

two or three months’ medical treatment. The competency board reexamined Mr.

Hurn on January 30, 1997, and found him competent to stand trial. Mr. Hurn was

then arraigned on February 21, 1997. Following trial, Mr. Hurn was convicted by

general court-martial of rape, forcible sodomy, indecent acts, four specifications

of assault consummated by a battery, and indecent assault, all involving a child

under sixteen years of age, and was sentenced to confinement for life. Mr. Hurn

is currently an inmate in the United States Disciplinary Barracks at Fort

Leavenworth, Kansas.

      Mr. Hurn appealed his conviction to the Navy-Marine Corps Court of

Criminal Appeals (“NMCCA”), alleging thirteen errors in the proceedings, none

of which involved ineffective assistance of counsel or the right to a speedy trial.

The NMCCA affirmed Mr. Hurn’s conviction. Mr. Hurn then appealed to the

United States Court of Appeals for the Armed Forces (“CAAF”), alleging twenty-

one errors, none of which involved ineffective assistance of counsel or the right

to a speedy trial. The CAAF affirmed Mr. Hurn’s conviction. Mr. Hurn also

petitioned the military courts for a writ of habeas corpus, and it was in these


                                          -2-
proceedings that Mr. Hurn first raised the speedy trial defense. The military

courts dismissed Mr. Hurn’s habeas petition. Mr. Hurn now seeks relief in

federal court under 28 U.S.C. § 2241, claiming that the delay between his pretrial

confinement and his arraignment constituted a violation of his speedy trial rights

and that his trial counsel was ineffective because he failed to inform Mr. Hurn of

this right. Additionally, Mr. Hurn alleges that appellate counsel was ineffective

because he failed to raise an ineffective assistance of counsel claim regarding the

trial counsel’s work. In a May 6, 2005 Memorandum and Order, the district court

dismissed Mr. Hurn’s § 2241 petition because the inquiry into Mr. Hurn’s mental

capacity and his treatment tolled the speedy trial requirements, and there was,

therefore, no ineffective assistance of counsel..

      We treat the district court’s order as a Rule 56 grant of summary judgment

and review it de novo. Stanko v. Maher, 419 F.3d 1107, 1111 (10th Cir. 2005).

We have carefully reviewed Mr. Hurn’s brief, the district court’s order, and the

record on appeal, and for substantially the same reasons set forth in the district

court’s May 6, 2005 Order, we AFFIRM the district court’s dismissal of

Mr. Hurn’s petition for 28 U.S.C. § 2241 habeas corpus relief.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge

                                          -3-
-4-